DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to action filed on 1/10/2022, in which claims 8 – 15 was presented for further examination.
3.	Claims 8 – 15 are now pending in the application.

Response to Arguments
4.	Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. (see Remarks below).

Remarks
5.1	As per claim 1, applicant argues in substance in pages 4 -5 that Amirov et al (US 2008/0201766 A1), Hind (US 2018/0248886 A1), and Liu (US 2018/0041520 A1) does not disclose a user database comprising data corresponding to a set of users, wherein said data includes a user permission set for each user of said set of users” and “wherein said query further includes at least one filter parameter derived from said user permission set of said user.
	Examiner respectfully disagrees.
In response to applicant’s argument, Examiner respectfully responds that  the combine teaching of Amirov et al (US 2008/0201766 A1), Hind (US 2018/0248886 A1), and Liu (US 2018/0041520 A1) specifically disclose a user database comprising data corresponding to a set of users, wherein said data includes a user permission set for 
	Amirov discloses generation of data structure to enforce permission associated with a multidimensional data representation. User permission and group permission are set for a data model site. The set permission are deployed to a relational database where collective user permission table is generated based on user permission and group permission to provide security for the data of the model site (see para.[0003]). When a user requires access to store data in multidimensional database, a permission to access the data is granted based on user information in the relational database (see para.[0020] – para.[0021]).
	Liu discloses method to access data from user terminal on a cloud computer (see para.[0022]).  User terminal sends a data query request to the cloud computing platform. The data query includes query condition and permission type of the query.  The query condition includes user attribute identifier and the permission type of the query key (see para.[0023]). The system filters the request to determine whether there are any matching data correlated with the query and whether the user has permission to access the match data. An access is granted to the matching data based on permission included in the query (see para.[0024] – para.[0025]).
5.2	Thus, the rejection is maintained.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 8 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Amirov et al (US 2008/0201766 A1), in view of Hind (US 2018/0248886 A1), and further in view of Liu (US 2018/0041520 A1).
As per claim 8, Amirov et al (US 2008/0201766 A1) discloses,
A system for data security comprising: a multidimensional database comprising a plurality of protected data fields (para.[0003]; “enforce permissions associated with a multi-dimensional representation” and para.[0031]; “multi-dimensional store component 108 stores models in one or more cubes and/or sub-cubes. Collective user permissions are pushed, via a star schema or other type of multi-dimensional schema”). 
a user database comprising data corresponding to a set of users (para.[0003]; “user permissions and the group permissions are deployed to a relational database”, thus, relational database is interpreted as “user database” and para.[0021]; “user permissions table identifies user permissions based on the user permissions assigned by the modeler”). 
wherein said data includes a user permission set for each user of said set of users (para.[0021]; “collective user permissions table is a consolidated table in relation to the individual user permissions and the group permissions”).
wherein each said user permission set corresponds to a subset of said plurality of protected data fields (para.[0020]; “Permissions may be granted in the situation where some employees are to have access to a first set of data and other employees are to have access to a second set of data”, para.[0021]; “end user may have access to a particular model, a portion of the dimensions of a model, and/or a portion of the data of a model” and para.[0044]; “user permission may include a permission for the model site, model, and/or a dimension of the model”). 
a database search interface configured to allow said user to generate a query to run against said multidimensional database (para.[0042]; “User permissions are enforced on a user interface component as represented by operation 912. Stated another way, a user may query the generated OLAP cube”).
	Amirov does not specifically disclose wherein said query includes at least one search parameter specified by said user.
	However, Hind (US 2018/0248886 A1) in an analogous art discloses,
wherein said query includes at least one search parameter specified by said user (para.[0030]; “evaluate the search terms and/or other criteria provided by a user (e.g. a query input)”).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate application of permission constraints into search query of the system of Hind into enforcement of permission on a multi-dimensional database for specifying permission of content to be retrieved thereby preventing query without proper permission access to data record.
Hind does not disclose wherein said query further includes at least one filter parameter derived from said user permission set of said user is obvious to one of ordinary skill in the art.
However, Liu (US 2018/0041520 A1) in an analogous art discloses,
wherein said query further includes at least one filter parameter derived from said user permission set of said user (para.[0041]; “query request TQ including a query condition Q authorized by a query key and including a permission type of the query key”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching data access in cloud environment of the system of Liu into the combine teaching of Amirov and Hind to provide access to data based on user attribute for protecting the integrity of the data and monitor user access to the protected data.	

As per claim 9, the rejection of claim 8 is incorporated and further Hind (US 2018/0248886 A1) discloses,
wherein said at least one user permission set comprises at least one string value (para.[0044]; “string of characters has been input by the user into the search term input user interface element”).
Therefore, it would have been obvious to one of ordinary skill in the art to incorporate application of permission constraints into search query of the system of Hind into enforcement of permission on a multi-dimensional database for specifying permission of content to be retrieved thereby preventing query without proper permission access to data record.  

As per claim 10, the rejection of claim 9 is incorporated and further Hind US 2018/0248886 A1) discloses,
wherein said filter parameter comprises said at least one string value (para.[0044]; “string of characters has been input by the user into the search term input user interface element”).
	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate application of permission constraints into search query of the system of Hind into enforcement of permission on a multi-dimensional database for specifying permission of content to be retrieved thereby preventing query without proper permission access to data record.
  
As per claim 11, the rejection of claim 10 is incorporated and further Amirov et al (US 2008/0201766 A1) discloses,
wherein said query is configured to request from said multidimensional database only data to which said user has permission to access (para.[0042]; “User permissions are enforced on a user interface component as represented by operation 912. Stated another way, a user may query the generated OLAP cube. The data associated with the OLAP cube is secured in association with the collective user permissions”).

As per claim 12, Amirov et al (US 2008/0201766 A1) discloses,
A method for securing database information comprising: authenticating a user having user data stored in a user database (para.[0003]; “enforce permissions associated with a multi-dimensional representation” and para.[0031]; “multi-dimensional store component 108 stores models in one or more cubes and/or sub-cubes. Collective user permissions are pushed, via a star schema or other type of multi-dimensional schema”). 
generating a query to be run against a multidimensional database via a database search interface (para.[0042]; “User permissions are enforced on a user interface component as represented by operation 912. Stated another way, a user may query the generated OLAP cube”).
said multidimensional database comprising a plurality of protected data fields (para.[0021]; “end user may have access to a particular model, a portion of the dimensions of a model, and/or a portion of the data of a model” and para.[0044]; “user permission may include a permission for the model site, model, and/or a dimension of the model”).
and retrieving from said multidimensional database an authorized dataset, wherein said authorized dataset comprises only data to which said user is allowed access (para.[0042]; “User permissions are enforced on a user interface component as represented by operation 912. Stated another way, a user may query the generated OLAP cube. The data associated with the OLAP cube is secured in association with the collective user permissions”).
	Amirov does not specifically disclose said query comprising at least one search parameter and at least one filter parameter, wherein said at least one search parameter is specified by said user through said database search interface.
	However, Hind (US 2018/0248886 A1) in an analogous art discloses,
said query comprising at least one search parameter and at least one filter parameter (para.[0030]; “evaluate the search terms and/or other criteria provided by a user (e.g. a query input)”).
wherein said at least one search parameter is specified by said user through said database search interface (para.[0044]; “string of characters has been input by the user into the search term input user interface element”).
	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate application of permission constraints into search query of the system of Hind into enforcement of permission on a multi-dimensional database for specifying permission of content to be retrieved thereby preventing query without proper permission access to data record.
	Hind does not disclose wherein said at least one filter parameter is derived from a user permission set associated with said user in said user database. 
However, Liu (US 2018/0041520 A1) in an analogous art discloses,
wherein said at least one filter parameter is derived from a user permission set associated with said user in said user database (para.[0041]; “query request TQ including a query condition Q authorized by a query key and including a permission type of the query key”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching data access in cloud environment of the system of Liu into the combine teaching of Amirov and Hind to provide access to data based on user attribute for protecting the integrity of the data and monitor user access to the protected data.

As per claim 13, the rejection of claim 12 is incorporated and further Hind (US 2018/0248886 A1) discloses,
wherein said at least one user permission set comprises at least one string value (para.[0044]; “string of characters has been input by the user into the search term input user interface element”).
	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate application of permission constraints into search query of the system of Hind into enforcement of permission on a multi-dimensional database for specifying permission of content to be retrieved thereby preventing query without proper permission access to data record.
.  
As per claim 14, the rejection of claim 13 is incorporated and further Hind (US 2018/0248886 A1) discloses,
wherein said filter parameter comprises said at least one string value (para.[0044]; “string of characters has been input by the user into the search term input user interface element”).
	Therefore, it would have been obvious to one of ordinary skill in the art to incorporate application of permission constraints into search query of the system of Hind into enforcement of permission on a multi-dimensional database for specifying permission of content to be retrieved thereby preventing query without proper permission access to data record.
  
As per claim 15, the rejection of claim 14 is incorporated and further Amirov et al (US 2008/0201766 A1) discloses,
wherein said query is configured to request from said multidimensional database only data to which said user has permission to access (para.[0042]; “User permissions are enforced on a user interface component as represented by operation 912. Stated another way, a user may query the generated OLAP cube. The data associated with the OLAP cube is secured in association with the collective user permissions”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



1/27/2022